1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10   SALVADOR GUERRERO-TORRES,                   )   Case No. ED CV 18-1970 FMO
                                                 )            ED CR 17-0131 FMO-1
11                            Petitioner,        )
                                                 )
12                 v.                            )   ORDER DENYING CERTIFICATE OF
                                                 )   APPEALABILITY
13   UNITED STATES OF AMERICA,                   )
                                                 )
14                            Respondent.        )
                                                 )
15                                               )

16          Contemporaneously with the filing of this Order, the court has denied petitioner Salvador

17   Guerrero-Torres’s (“petitioner”) Motion to Vacate, Set Aside, or Correct Sentence, (Dkt. 47,

18   “Motion”), and entered Judgment dismissing this action. Under the Antiterrorism and Effective

19   Death Penalty Act (“AEDPA”), a federal prisoner seeking to appeal a district court’s final order in

20   a proceeding under 28 U.S.C. § 2255 must obtain a Certificate of Appealability (“COA”) from the

21   district judge or a circuit judge. 28 U.S.C. § 2253(c)(1)(B). A COA may issue “only if the applicant

22   has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2);

23   accord Williams v. Calderon, 83 F.3d 281, 286 (9th Cir. 1996). “A petitioner satisfies this standard

24   by demonstrating that jurists of reason could disagree with the district court’s resolution of his

25   constitutional claims or that jurists could conclude the issues presented are adequate to deserve

26   encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327, 123 S.Ct. 1029, 1034

27   (2003); see Slack v. McDaniel, 529 U.S. 473, 483-84, 120 S.Ct. 1595, 1603-04 (2000).

28
1           Here, the court has reviewed the claims in petitioner’s Motion and assessed their merits.

2    The court finds that petitioner has failed to make “a substantial showing of the denial of a

3    constitutional right.” 28 U.S.C. § 2253(c)(2). The court is convinced that its decision denying the

4    Motion is not one which reasonable jurists could debate. See Miller-El, 537 U.S. at 336, 123 S.Ct.

5    at 1039. Nor is the decision one that could have been resolved in a different manner or one where

6    the issues presented are adequate to proceed further. See id.

7           Based on the foregoing, IT IS ORDERED THAT a Certificate of Appealability is denied.

8    Dated this 7th day of May, 2019.

9
                                                                           /s/
10                                                                 Fernando M. Olguin
                                                              United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
